DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 [Remarks: pg. 5, last para. - pg. 6, 2nd para.] have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 & 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20150279325), in view of Yamanaka et al. (US 20150356899).
As to claim 1, Lu teaches a method for encoding demura calibration information for a display device [abstract & para. 3], the method comprising: 
generating demura correction coefficients based on display color information (per pixel compensation parameters model variation in colors red, green, and blue) [para. 43-45, 47, & 54]; and
separating coherent components of the demura correction coefficients to generate a baseline of each of the demura correction coefficients (blocks corresponding to common spatial characteristics, common color) [figs. 4-6 & para. 43-45, 47, 54-55, & 57-58] and residual information (blocks corresponding to common spatial characteristics, common color) [figs. 4-6 & para. 43-45, 47, 54-55, & 57-58].
Lu does not explicitly teach the residual information is high-frequency residual information. 
Yamanaka teaches the concept of a method of encoding calibration information for a display device [abstract & fig. 1 & para. 197-198 & 80], wherein the method utilizes separating coherent components of the calibration information for a display device to generate a baseline of the calibration information (low frequency component data il) [fig. 1 & para. 197-198 & 80] and residual high-frequency information (high frequency component data ih) [fig. 1 & para. 197-198 & 80];
encoding the residual high-frequency information using a first encoding technique (high frequency component data ih utilizes extracting data with predetermined amplitude) [fig. 1 & para. 197-198, 175, & 80]; and
encoding the baseline of the calibration information using a second encoding technique different from the first encoding technique (low frequency component data il utilizes down sampling at an interval) [fig. 1 & para. 197-198, 175, & 80].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lu, such that the method utilizes separating coherent components of the calibration information for a display device to generate a baseline of the calibration information and residual high-frequency information; encoding the residual high-frequency information using a first encoding technique; and encoding the baseline of the calibration information using a second encoding technique different from the first encoding technique, as taught by Yamanaka, to reduce cost by reducing the amount of memory require to store compensation data, as taught by Yamanaka [para. 15-16].
Thus, Lu as modified by Yamanaka teaches separating coherent components of the demura correction coefficients to generate a baseline of each of the demura correction coefficients (blocks corresponding to common spatial characteristics, common color) [Lu: figs. 4-6 & para. 43-45, 47, 54-55, & 57-58 & Yamanaka: fig. 1 & para. 197-198, 175, & 80] and residual high-frequency information (blocks corresponding to common spatial characteristics, common color) [Lu: figs. 4-6 & para. 43-45, 47, 54-55, & 57-58 & Yamanaka: fig. 1 & para. 197-198, 175, & 80]; 
encoding the residual high-frequency information using a first encoding technique [Lu: figs. 4-6 & para. 43-45, 47, 54-55, & 57-58 & Yamanaka: fig. 1 & para. 197-198, 175, & 80]; and
encoding the baseline of the each of the demura correction coefficients using a second encoding technique different from the first encoding technique [Lu: figs. 4-6 & para. 43-45, 47, 54-55, & 57-58 & Yamanaka: fig. 1 & para. 197-198, 175, & 80].
As to claim 4, Lu as modified by Yamanaka teaches the method of claim 1, wherein separating the baseline comprises: separating a first baseline of first demura correction coefficients of the demura correction coefficients (n block corresponding to common spatial characteristics, common color) [Lu: figs. 4-6 & para. 43-45, 47, 54-55, & 57-58]; and 
separating a second baseline of second demura correction coefficients of the demura correction coefficients, the first baseline different from the second baseline (sub-blocks of n block corresponding to common spatial characteristics, common color) [Lu: figs. 4-6 & para. 43-45, 47, 54-55, & 57-58].
As to claim 5, Lu as modified by Yamanaka teaches the method of claim 4, wherein the first baseline comprises a first pitch and the second baseline comprises a second pitch different than the first pitch (n block comprising smaller sub-blocks) [Lu: figs. 4-6 & para. 43-45, 47, 54-55, & 57-58].
As to claim 6, Lu as modified by Yamanaka teaches the method of claim 1, wherein separating the coherent components comprises separating a first profile and a second profile of each of the demura correction coefficients [Lu: figs. 4-6 & para. 43-45, 47, 53-55, & 57-58].
As to claim 7, Lu as modified by Yamanaka teaches the method of claim 6, wherein the first profile is a vertical profile and the second profile is a horizontal profile [Lu: para. 53 & 55].
As to claim 8, Lu as modified by Yamanaka teaches the method of claim 1, further comprising capturing the display color information from the display device (calibration measurement during manufacture) [Lu: para. 45 & 43].
As to claim 9, Lu as modified by Yamanaka teaches the method of claim 1, further comprising generating a binary image based on the coherent components and the encoded residual high-frequency information [Lu: figs. 4-6 & para. 43-45, 47, 54-55, & 57-58 & Yamanaka: fig. 1 & para. 197-198, 175, & 80].
As to claim 10, Lu as modified by Yamanaka teaches the method of claim 9, further comprising storing the binary image within a memory of the display device (memory 410) [Lu: fig. 4 & para. 45-48 & 43].
As to claim 11, Lu as modified by Yamanaka teaches the method of claim 1, wherein the residual high-frequency information includes first residual high-frequency information for a first subpixel type, second residual high-frequency information for a second subpixel type, and a third residual high-frequency information for a third subpixel type (h1, h2, h3 corresponding to R, G, B, respectively) [Lu: figs. 4-6 & para. 57-58 & Yamanaka: fig. 1 & para. 197-198, 175, & 80].
As to claim 12, Lu as modified by Yamanaka teaches the method of claim 11, wherein at least one of the first residual high-frequency information, the second residual high-frequency information and the third residual high-frequency information is encoded differently than another one of the first residual high-frequency information, the second residual high-frequency information, and the third residual high-frequency information (h1, h2, h3 corresponding to R, G, B, respectively, note h1, h2, & h3 utilize different functions) [Lu: figs. 4-6 & para. 57-58 & Yamanaka: fig. 1 & para. 197-198, 175, & 80].
As to claim 13, Lu as modified by Yamanaka teaches the method of claim 1, wherein the demura calibration information includes compressed correction data [Lu: abstract & figs.4-6].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tao et al. 		(US 20180191371).
Syu et al. 		(US 20150187306).
Kim et al. 		(US 20150187328).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694